Filed 8/10/21 Gaines v. City of Los Angeles CA2/5

   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS


California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA



                         SECOND APPELLATE DISTRICT



                                        DIVISION FIVE




 KEVIN GAINES,                                                       B305751

           Petitioner and Appellant,

                                                                     (Los Angeles County

           v.                                                        Super. Ct. No. BS173813)



 CITY OF LOS ANGELES, et al.,

           Respondents.
     APPEAL from a judgment of the Superior Court of the
County of Los Angeles, Mary H. Strobel, Judge. Affirmed.
     Stone Busailah, Michael P. Stone, Muna Busailah, and
Robert Rabe, for Plaintiff and Appellant.
     Micheal N. Feuer, City Attorney, Carlos De La Guerra,
Managing Senior Assistant City Attorney, and Paul L.
Winnemore, Deputy City Attorney, for Respondents.

                ________________________________

      Petitioner and appellant Kevin Gaines appeals from a
judgment denying a petition for writ of administrative
mandamus in favor of respondents, the City of Los Angeles and
Los Angeles Police Department (LAPD) Chief of Police Charles
Beck, in this action based on the Public Safety Officers
Procedural Bill of Rights Act (POBRA) (Gov. Code, § 3300 et
seq.).1 The trial court found a criminal investigation of Gaines’
conduct was “pending” as of the date that the LAPD assigned a
case number to the criminal complaint, tolling the one-year
statute of limitations to bring administrative charges under
section 3304, subdivision (d)(1).2 On appeal, Gaines contends the
criminal investigation was not pending until an internal
memorandum requested consolidation of the investigations and
tolling of the administrative case. Based on the facts in this case,


      1
      All further statutory references are to the Government
Code unless otherwise stated.

      2 The parties note that Los Angeles City Charter section
1076 provides a similar limitations period for administrative
investigations, but that no different analysis is required.



                                 2
we conclude substantial evidence supports the trial court’s
finding that the criminal investigation was pending under section
3304, subdivision (d)(1) as of the date that a complaint form
number was assigned to the criminal matter. Therefore, the
judgment is affirmed.

         FACTUAL AND PROCEDURAL HISTORY

      On April 14, 2014, a citizen filed a complaint with the
LAPD about the conduct of Gaines and his partner on the
previous day. The Administrative Investigation Division – South
Section (AID-South) of LAPD’s Internal Affairs Group initiated
an administrative investigation that day under the complaint
form number (CF No.)14-000995. The matter was forwarded to
LAPD’s 77th Street Area division for adjudication on December
12, 2014.
      In a letter dated November 14, 2014, the Los Angeles
County District Attorney’s Office provided the LAPD with a
memorandum and evidence of criminal misconduct allegations
against the same officers involving the same incident. The letter
stated the materials were being forwarded “for investigation by
your department.” On November 25, 2014, the LAPD initiated
CF No. 14-003455 to address the allegations of criminal
misconduct.
      Sergeant Peter Harris, who was an investigator in the
Criminal Investigation Division – South Section (CID South),
investigated CF No. 14-003455. Certain material was attached to
the case file, including a video that was not formatted to play on
his computer. Harris had to obtain the original data from the
source of the video and convert it to another format in order to




                                3
view the video. He interviewed one of the victims of the officers’
misconduct on December 22, 2014, as part of the criminal
investigation.
       The LAPD has a reference for “tolling concerns” which
directs investigating officers as follows: “Prior to tolling an
investigation, [investigating officers] shall complete an
[intradepartmental correspondence] to their respective command
outlining the rationale for tolling. [Investigating officers] shall
document in their chronological log what investigative steps have
been taken/delayed justifying the need to extend the statute.
Tolling the case does not negate the [investigating officer’s]
responsibility to update the accused officer’s commanding officer
as required by the Department Manual.” Nine circumstances
involving tolling are listed on the reverse of the document, one of
which is a pending criminal investigation.
       On December 31, 2014, LAPD Captain Brian J. Thomas,
who was the commanding officer of the Criminal Investigation
Division (CID), sent an intradepartmental correspondence to a
supervisor in the Internal Affairs Group. Thomas explained the
initiation of the complaint forms and requested that CF No. 14-
000995 and 14-003455 be consolidated and tolled. He stated that
the investigation would be bifurcated, with CID-South
responsible for the criminal investigation and AID-South would
remain responsible for the administrative investigation. The
adjudication of administrative investigation under complaint
form number 14-000995 would be suspended pending completion
of the criminal investigation under complaint form 14-003455.
The request was approved by the Internal Affairs Group on
January 7, 2015.




                                 4
       On June 3, 2015, Sergeant Harris presented the results of
the criminal investigation to the District Attorney’s Office for
review in consideration of criminal filing. On July 7, 2015,
Captain Thomas sent an intradepartmental correspondence to
the Commanding Officer of the Internal Affairs Group. Captain
Thomas stated that the administrative and criminal
investigations “were consolidated and tolled on December 31,
2014.” The results of the criminal investigation were under
review by the District Attorney’s Office. He stated that neither
Sergeant Harris nor any person who had investigated the
criminal matter were exposed to any compelled statements by the
accused officers, and therefore, Captain Thomas recommended
the entire consolidated case could be transferred from CID-South
to AID-South. AID-South could review the entire case and
conduct any additional investigation necessary. Adjudication of
the consolidated case would remain suspended, however, until
the District Attorney’s Office made a filing decision.
       On February 14, 2017, the District Attorney’s Office
notified the LAPD that criminal charges would not be filed
against the officers. On June 9, 2017, which was 376 days after
the investigation of the administrative complaint was opened,
LAPD served Gaines with a notice of proposed disciplinary
action. A board of rights hearing was conducted on January 22,
2018. Gaines was charged with 11 counts of misconduct to which
he pled not guilty. Captain Thomas did not testify at the
hearing. Sergeant Harris testified that he investigated CF No.
14-003455, although he did not testify about the date that he
received the assignment or began the criminal investigation. The
board of rights found Gaines guilty of eight counts of misconduct
and recommended that he be removed from his position as a




                                5
police officer with the LAPD. On March 8, 2018, Chief Beck
executed an order removing Gaines from his position as an LAPD
officer.
       On June 6, 2018, Gaines filed a petition for a writ of
mandate seeking to set aside the order discharging him from his
position. On September 17, 2018, he filed the operative amended
petition for writ of mandate. Among the arguments made,
Gaines alleged that the administrative investigation was tolled
only from the date of Captain Thomas’ letter on December 31,
2014, to February 14, 2017, and therefore, the administrative
investigation had exceeded the one-year statute of limitations for
disciplinary actions set forth in section 3304, subdivision (d).
       Gaines filed an opening brief. He also filed a request to
take judicial notice of provisions of the Los Angeles Charter and
Administrative Code, as well as LAPD memorandum concerning
investigation procedures.
       Respondents filed an opposition on the ground that tolling
began on November 25, 2014 when the complaint about criminal
misconduct was received, not on the date that Captain Thomas
subjectively declared tolling began. Gaines filed a reply, in which
he raised the argument for the first time that LAPD policy
required a “tolling request” under the “Professional Standards
Bureau Tolling Provisions,” which must be approved by a
supervisor. He argued that Captain Thomas’ December 31, 2014
tolling request constituted the LAPD’s determination to expend
resources on a separate investigation into possible criminal
misconduct.
       The trial court held hearings on September 17, 2019, and
February 6, 2020. The trial court granted the request for judicial
notice to the extent the exhibits were not already part of the




                                 6
record. The court found that the LAPD opened the criminal
investigation on November 25, 2014. The court’s finding was
based on the December 31, 2014 letter and other circumstantial
evidence, and therefore, tolling began on November 25, 2014.
The court found the most reasonable interpretation was that the
criminal investigation was initiated on November 25, 2014, and
the word “initiated” implied that the criminal investigation was
opened that date. The parties agreed that the criminal matter
was assigned a case number on November 25, 2014, which was
consistent with finding that a criminal investigation was
“pending.” On November 14, 2014, the District Attorney’s Office
forwarded a memorandum and evidence for investigation by the
LAPD. The LAPD received evidence for the criminal case, and it
was reasonable to infer that a criminal investigation would have
commenced by November 24, 2014, in response to the memo.
       Gaines had argued for the first time in his reply that a
“tolling request” was required under the LAPD’s “Professional
Standards Bureau Tolling Provisions” and required to be
approved by a supervisor, but the argument was not timely
raised, and there was insufficient evidence that a request for
tolling under the policy was persuasive evidence of the date that
a criminal investigation began.
       As a result of the trial court’s finding concerning the date
that tolling began, the administrative charges were brought
within a total of 339 or 340 days after discovery of the
misconduct, which was within the one-year limitations period.
The trial court did not find merit to any of Gaines’ remaining
arguments. The petition was denied.
       The trial court entered a judgment denying the petition on
February 13, 2020. Gaines filed a timely notice of appeal.




                                 7
                         DISCUSSION

Standard of Review

       “Legal issues involving the interpretation of Government
Code section 3304 are reviewed de novo. [Citation.] As to factual
issues, ‘we determine whether the record provides substantial
evidence supporting the trial court’s factual findings. [Citation.]
Applying the substantial evidence test on appeal, we may not
reweigh the evidence, but consider that evidence in the light most
favorable to the trial court, indulging in every reasonable
inference in favor of the trial court’s findings and resolving all
conflicts in its favor. [Citations.]” (Richardson v. City and
County of San Francisco Police Com. (2013) 214 Cal.App.4th 671,
692.)

Tolling

       It is undisputed that administrative charges were brought
against Gaines more than one year after the LAPD discovered
misconduct, but that the one-year statute of limitations was
tolled during the time that the criminal investigation was
pending. Gaines contends that as a matter of law, the criminal
investigation was not pending until Thomas sent an
intradepartmental correspondence requesting consolidation and
tolling of the administrative matter. We conclude substantial
evidence supports the trial court’s finding that the criminal
investigation was opened and pending as of November 25, 2014,




                                8
when the case reference number was assigned to the criminal
misconduct allegations.
       Under section 3304, subdivision (d)(1), no punitive action
may be taken against a public safety officer for any allegation of
misconduct unless the investigation is completed within one year
of the public agency’s discovery by a person authorized to initiate
an investigation of the allegation, subject to certain statutory
exceptions. (§ 3304, subd. (d)(1).)3
       One exception is provided in section 3304, subdivision
(d)(2)(A), as follows: “If the act, omission, or other allegation of
misconduct is also the subject of a criminal investigation or
criminal prosecution, the time during which the criminal
investigation or criminal prosecution is pending shall toll the one-
year time period.” (§ 3304, subd. (d)(2)(A).) “The act requires the
tolling of the one-year statute of limitations while a criminal
investigation is pending if the misconduct is the subject of that
investigation. [Citations.]” (Breslin v. City and County of San
Francisco (2007) 146 Cal.App.4th 1064, 1078.)
       In Richardson v. City and County of San Francisco Police
Com. (2013) 214 Cal.App.4th 671, the appellate court found
substantial evidence supported a determination by the
administrative agency and the trial court that the criminal
investigation in that case was “pending” for purposes of section


      3 Section 3304, subdivision (d)(1), states in relevant part,
“no punitive action . . . shall be undertaken for any act, omission,
or other allegation of misconduct if the investigation of the
allegation is not completed within one year of the public agency’s
discovery by a person authorized to initiate an investigation of
the allegation of an act, omission, or other misconduct.” (§ 3304,
subd. (d)(1).)



                                 9
3304, subdivision (d)(2)(A), as of the date that the police
department’s investigative division received a citizen’s complaint
from the management control division and opened a criminal
investigation. (Id. at p. 674–675, 693–695.)
      “A criminal investigation is no longer pending when a final
determination not to prosecute and to close the criminal
investigation is made. Interim decisions short of a final
determination will not stop the tolling.” (Bacilio v. City of Los
Angeles (2018) 28 Cal.App.5th 717, 723–725.)
      It is clear from the statutory language that the statute of
limitations for bringing administrative charges is tolled during
the time that a criminal investigation is “pending.” The trial
court’s finding that the criminal investigation in this case was
pending as of November 25, 2014, is supported by substantial
evidence. The District Attorney’s Office delivered a cover letter
dated November 14, 2014, with materials alleging criminal
misconduct against Gaines, which triggered the criminal
investigation. It is undisputed that the complaint form number
to address the allegations of criminal misconduct was assigned on
November 25, 2014. Harris reviewed evidence that he received
with the assignment and he conducted an interview for the
investigation in December 2014, prior to the memorandum
prepared by Thomas. The trial court’s finding that the date a
complaint form number is assigned to address criminal
misconduct allegations is the date that the criminal investigation
was opened and pending ensures a practical and workable
standard for LAPD investigators to follow.
      Gaines contends the date that the criminal investigation
became “pending” and tolling of the administrative matter began,
as a matter of law, was the date that Thomas requested




                               10
consolidation of the cases. We disagree. Thomas requested
consolidation of two existing matters, which supports that the
criminal investigation already existed. In fact, the investigator
assigned to the criminal matter had already begun investigating
the criminal misconduct allegations before Thomas sent the
memorandum. Under the statutory provisions, the statute of
limitations is automatically tolled while a criminal investigation
is pending; no request to toll the administrative investigation is
required. If a criminal investigation were opened and completed
without a tolling memorandum, there would be no tolling of the
statute of limitations for the administrative charges under
Gaines’ interpretation, which is clearly not the intent of the
statute. We conclude substantial evidence supports the trial
court’s findings on the statute of limitations, and as a result, the
charges against Gaines were timely.

                          DISPOSITION

      The judgment is affirmed. Respondents Charles Beck and
the City of Los Angeles are awarded their costs on appeal.




                         MOOR, J.



We concur:



              BAKER, Acting P.J.                    KIM, J.




                                 11